Citation Nr: 1204816	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left wrist disability.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a genitourinary disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000 and on additional Reserves duty, to include active duty for training (ACDUTRA).    

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and April 2007 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record.     

The issues of entitlement to service connection for a left elbow disability and the reopened claim for service connection for a genitourinary disability pursuant to the adjudication herein addressed in the REMAND portion of the decision below require additional development and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A November 2004 rating decision to which the Veteran was notified later in that month in pertinent part reopened and denied his claims for service connection for a left wrist and a genitourinary disability; he did not perfect an appeal to the decision within the allotted time and the decision became final. 

2.  The November 2004 rating decision is the most recent final rating decision addressing the issues of entitlement to service connection for left wrist and a genitourinary on any basis. 

3.  None of the evidence received since the November 2004 rating decision in connection with the claim for service connection for a left wrist disability relates to an unestablished fact necessary to substantiate the claim.   

4.  Certain evidence received since the November 2004 rating decision in connection with the claim for service connection for a genitourinary disability relates to an unestablished fact necessary to substantiate the claim.    
 

CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  Evidence received since the November 2004 rating decision is not new and material to the issue of entitlement to service connection for a left wrist disability; accordingly, the claim for service connection for a left wrist disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

3.  Evidence received since the November 2004 rating decision is new and material as to the issue of entitlement to service connection for a genitourinary disability; accordingly, the claim for service connection for a genitourinary disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the appellant pre-adjudication notice withe respect to the claim for service connection for a left elbow disability and the petitions to reopen by, respectively, letters dated in April 2005 and June 2006.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

In short, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

Such notice as required by Kent was provided by the June 2006 letter, as this letter informed the Veteran of both the basis of the most recent final denial by rating action in November 2004; namely, the absence of any evidence showing that a left wrist or genitourinary was incurred in or aggravated by service.  To the extent such notice is found to be inadequate, it is clear that the Veteran has actual notice of the basis of the prior final denial and the type of evidence that needs to be submitted to reopen the claim.  The Veteran in hearing testimony asserted that he sustained a left wrist disability that he still suffers from due to a fall while rollerblading during service and that he had no genitourinary problems prior to service and only began having such problems that he still suffers from during service.  These arguments advanced by the Veteran demonstrate actual knowledge of the underlying bases for the original decision denying service connection for a left wrist and genitourinary disabilities in August 2000 as well as those set forth in the November 2004 rating decision.  Thus, any deficiency in Kent notice in this case has not prejudiced the Veteran since he is aware of what the evidence must show to reopen the claims.  No useful purpose would be served by delaying appellate review and returning the case to the RO for additional Kent notice. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  To the extent the notice be deemed insufficient, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the undersigned Veterans Law Judge.  All known and available records relevant to the issues denied below has been obtained and associated with the Veteran's claims files, and the Veteran has not contended otherwise.  As new and material evidence has not been received to reopen the claim for service connection for a left wrist disability, there is no duty to afford the Veteran an examination with respect to this issue.   38 C.F.R. § 3.159(c)(4)(iii).   

Analysis

The claims for service connection for left wrist and genitourinary disabilities were originally denied in an August 2000 rating decision finding the claims to not be well grounded, a legal concept eliminated by the VCAA.  Pertinent evidence then of record included the STRs and a VA pre-discharge examination and medical history completed in May 2000.  The STRs did reflect treatment for multiple injuries involving the left hand, including a fracture of the third metacarpal in October 1998 for which service connection was granted by the August 2000 rating decision.  At the May 2000 VA pre-discharge examination, the Veteran described left wrist pain since the October 1998 fracture involving the left hand, with symptoms at the time of this examination including pain in the dorsal aspect of his left wrist when lifting.  The Veteran reported that he refrained from lifting objects exceeding 70 pounds and had to stop upper body weight lifting due to bilateral wrist pain.  The examination of the left wrist in May 2000 showed a full range of motion with pain on radial deviation.  An x-ray of the left hand was normal and the diagnoses that followed the May 2000 examination did not include a left wrist disability.  

With respect to a genitourinary disability, the Veteran denied having frequent or painful urination on a medical history collected in February 1996 prior to entrance to military service.  He did complain about having frequent urination as the VA pre-discharge examination, but no treatment for this condition during service is demonstrated and the Veteran denied having any such treatment at the May 2000 examination.  The genitourinary examination conducted in May 2000 was negative.  

In finding the claims for service connection to be not well grounded, the August 2000 rating decision found there to be no diagnosed or identifiable malady or condition involving the left wrist, and that pain alone did not constitute a disability for which service connection could be granted.  Similarly with respect to the claim for service connection for frequent urination, the August 2000 rating decision noted that this represented a symptom or medical finding not subject to service connection in the absence of an underlying disability to which frequent urination could be linked.   

The Veteran was notified of the August 2000 rating decision and his appellate rights in September 2000 but did not perfect an appeal.  However, the VCAA specifically required readjudication of claims that were found to not be well grounded that, as with respect to the August 2000 rating decision, became final between July 14, 1999, and the enactment of the VCAA on November 9, 2000, if the Veteran made a request for readjudication within two years of the enactment of the VCAA.  See Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-100 (2000).  

While the Veteran did not request readjudication within the specified time frame, a November 2004 rating decision in pertinent part readjudicated the claims for service connection for a left wrist and a genitourinary disability.  This decision found the claims for service connection for a left wrist and a genitourinary disability to be reopened, but denied the underlying claims for service connection for these disabilities.  The bases of this decision were that that the additional evidence received since the August 2000 rating decision, National Guard records dated in 2001 and 2002, did not reflect any evidence of left wrist pain or inservice incurrence of a chronic left wrist disability or evidence of a chronic condition manifested by frequent urination which was incurred in service.  Independent review of these National Guard reports by the undersigned confirms this assessment.   

The Veteran was informed of the November 2004 rating decision and his appellate rights in a letter dated later in that month but did not perfect an appeal; as such, the November 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  However, claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). 

The Court of Appeals for Veterans Claims (Court) has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The November 2004 rating decision is the most recent final disallowance of the claims involving entitlement to service connection for a left wrist and genitourinary disability.  

The definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a) is as follows:  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen that gave rise to this appeal in 2006, the revised version of 3.156 is applicable in this appeal. 

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by the RO determination in the instant case that new and material evidence has not been received and it will make an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence previously before adjudicators was summarized above, with none of this evidence demonstrating that the Veteran had a post-service left wrist or genitourinary disability that was related to service.  Examining the evidence received since the November 2004 rating decision, this evidence includes photocopies of STRs that were previously of record, thus clearly not representing "new" evidence.  

Also added to the record were various VA treatment and private treatment reports.  While some of these reports reflect treatment for a left hand disability, they do not reflect treatment for a left wrist disability.  In this regard, while the Veteran informed a VA examiner who conducted an examination in December 2006 of the in-service accident that involved a fracture of the left 3rd metacarpal, for which service connection has been granted as stated above, he did not describe any complaints specific to the left wrist.  Upon examination, range of motion testing of the wrists showed full motion bilaterally with complaints of pain only in the right wrist.  An x-ray of the left hand was normal and a left wrist disability was not included in the diagnoses following the examination.  

With respect to a genitourinary disability, certain VA outpatient treatment reports demonstrated complaints of frequent urination.  For example, a May 2003 VA outpatient treatment report also reflected complaints about urinary frequency and a diagnosis of acute prostatitis.  Private clinical reports include an assessment of an overactive bladder in August 2004 with the Veteran reporting at that time that he had been having problems with urinary symptoms for many years.  An August 2006 bladder private bladder ultrasound was normal but prostatitis was diagnosed upon private treatment in September 2006.  An October 2006 private cytoscopy was negative, and a December 2006 CT scan showed mild prostate enlargement.  A private medical report dated in May 2008 reflected complaints of an overactive bladder.   

At the August 2011 hearing before the undersigned, the Veteran testified that he sustained a left wrist disability during service as result of the same fall while rollerblading in which he incurred the service connected injury involving the 3rd metacarpal of the left hand.  He also testified that he had had no genitourinary problems prior to service, only began having such problems therein, and that he still suffers from these symptoms.  With respect to the general contention posited at this hearing that he has a left wrist and genitourinary disability that was incurred during his military service, the Board finds that such contentions were considered in the prior final rating decision and are thus not "new" evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

The record continues to lack competent evidence showing that the Veteran has a current left wrist disability, independent of the service-connected left 3rd metacarpal disability, that is etiologically linked to any event during service.  As such, none of the evidence submitted since the prior final decision on the issue of entitlement to service connection for a left wrist disability competently pertains to any unestablished facts regarding this claim or presents a reasonable possibility of substantiating the claim.  The Board notes that this claim has been previously denied by the RO due to a finding of a lack of evidence demonstrating the existence of a left wrist disability linked to service.  Thus, the Board is unable to find that new and material evidence has been submitted sufficient to reopen this claim for service connection for a left wrist disability.  

In summary, none of the evidence added to the record since the November 2004 rating decision is new and material with respect to the claim for service connection for a left wrist disability and the newly submitted evidence presents no reasonable possibility of substantiating the claim for service connection for this disability. As such, and even considering the holding in Shade, supra, to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," the claim for service connection for a left wrist disability is not reopened.  38 C.F.R. § 3.156(a).

However, with respect to a genitourinary disability, service connection for this disability was at least in part denied on the basis of their being no chronic genitourinary disability for which service connection could be granted.  The VA and private clinical evidence above, although somewhat in conflict as to nature of any current genitourinary disability, does reflect diagnoses to include prostatitis and an overactive bladder, and also documents current complaints of urinary frequency, the same complaints shown at separation from service.  Thus, as it was at least in part the lack of corroborating evidence that there was any identifiable genitourinary disability that that was the basis of the November 2004 denial, the Board finds that when considered with previous evidence of record; in particular, the complaints of frequent urination at separation from service, the evidence received since the November 2004 decision demonstrating a possible identifiable current genitourinary disability relates to an unestablished fact necessary to establish the claim for service connection for a genitourinary disability and raises a reasonable possibility of substantiating this claim.  As such, the claim for service connection for a genitourinary disability is reopened.  38 C.F.R. § 3.156(a); Shade, supra (finding that a reopening request "does not require new and material evidence as to each previously unproven element of a claim"). 



ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for left wrist disability.  The appeal with respect to this issue is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for a genitourinary disability, and to that extent only the appeal is granted. 


REMAND

After performing pushups while on ACDUTRA in May 2001, the Veteran reported to sick call for a hyperextended left elbow.  A determination in that month found that his injury was incurred in line of duty; as such, service connection could be granted for residuals of this injury if the remaining criteria for service connection are otherwise met.  38 U.S.C.A. § 101(24)(B).   

At the hearing before the undersigned, the Veteran described having a current left elbow disability, to include flareups of pain.  Lay assertions such as these as to presence of a current disability may be considered competent evidence of a current disability.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As such, and given the evidence of the left elbow injury sustained in service, the Board concludes that a VA examination that includes an opinion as to whether the Veteran has a current left elbow disability as a result of service is necessary in order to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the reopened claim for a genitourinary disability, as there is some indication that a current genitourinary disability exists, the undersigned concludes that a VA examination that includes an opinion as to whether any such current genitourinary disability is related to the complaints of frequent urination at separation from service is necessary in order to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.   

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for appropriate VA examinations in connection with his claims for service connection for left elbow and genitourinary disabilities.   It is imperative that the claims files be made available to the examiner for review in connection with each examination.  

a) Left Elbow:  After eliciting history from the Veteran, examining the Veteran, and reviewing the claims files (to include the May 2001 ACDUTRA treatment report) the examiner should offer a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current left elbow disability that is related to service, to include the injury sustained while on ACDUTRA in May 2001?   

b) Genitourinary Disability:  After eliciting history from the Veteran, examining the Veteran, and reviewing the claims files (to include the reports of problems with frequent urination at separation from service) the examiner should offer a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current genitourinary disability that is related to in service pathology or symptomatology, to include the complaints of frequent urination at separation?   

A detailed rationale should be offered for all opinions. 

In the event the Veteran fails to report for either examination, the RO should nevertheless forward the claims files to the appropriate VA examiner for review and responses to the above-posed questions. 

2.  In the interest of avoiding further remand, the RO should review the examination reports and opinions to ensure that such is responsive to the above posed questions.

3.  After completion of the above, the RO should review the expanded claims file and determine whether service connection is warranted for a left elbow or genitourinary disability.  To the extent either claim remains denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).																	




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


